DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the communication filed on August 25, 2022.  Claims 17-20 are withdrawn with amendment.
Claims 1-16 are pending.
Response to Arguments
Applicant's arguments filed on 08/25/2022 have been fully considered have been fully considered but they are not persuasive.
Applicant argues the combined teachings of Johnson and Hartman fail to disclose “configuring an unconnected network interface with the network address value that includes the information encoded therein as part of communicating the information to the different network, wherein the unconnected network interface is not connected to any network including the isolated network, wherein the unconnected network interface is of the virtual computing instance or of another virtual computing instance connected to the isolated network”.
The Examiner disagrees. The invention is directed towards any VM in an isolated environment to communicate with entities outside the isolated environment. Johnson discloses identifying a different machine in an isolated network for communication. Configuring a virtual isolated network interface for communicating with another computer, and se second set of interfaces with encoded instructions to translate an IP and MAC address to a different set of addresses in a packet header of a communication packet transmitted between virtual isolated network. The virtual NAIL includes first and second sets of interface instructions and control instructions encoded on the computer-readable storage medium. The first set of interface instructions instructs the processor to configure a virtual isolated network interface for communicating with the computer. The second set of interface instructions instruct the processor to configure an abstraction network interface for communicating with a network device coupled to the local network. The control instructions instruct the processor to translate an IP address and a Media Access Control (MAC) address to a different IP address and a different MAC address, respectively, in a packet header of a communication packet transmitted between said virtual isolated and abstraction network interfaces. 
Additionally, IP and MAC addresses are isolated within separate and independent and isolated micro-networks or private networks behind a corresponding NAIL, which performs network address translation and/or substitution to enable the logical server to communicate on the network. The network devices 305 and 311, even if located within a common local network as the logical servers 301 and 307, are external relative to the isolated networks IN0 and IN1 separated by the NAILs 303 and 309, respectively. Each NAIL includes an isolated side interfacing the isolated server and an abstraction side interfacing one or more devices in the network. Each NAIL performs address translation and/or substitution within communication packets and tracks session activity to avoid identification conflict and/or ambiguity among isolated computers on a network (Fig. 3, paragraphs 0044-45). 
Furthermore, Hartman discloses configuring the VM with encoded MAC address and decode the IP address from the encoded MAC address, and the IP address is assigned to the VM, thus will avoid address conflicts in the network. Therefore, such VM without any external communication to other network makes it hard to monitor those VMs. The combination of Johnson and Hartman discloses VM in an isolated environment communicates with outside network that encodes portion of the network address value. Therefore, examiner traverses all the argument presented by applicants and sustains the previous rejection to reject all the claims.

In response to applicant's argument that it is not obvious to combine these two references.The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981). Examiner shows why these two inventions are analogous and obvious to combine for rejection purposes. So, after carefully reviewing both the references, combination of Johnson and Hartman discloses configuring an unconnected network interface with the network address value that includes the information encoded therein as part of communicating the information to the different network, wherein the unconnected network interface is not connected to any network including the isolated network, wherein the unconnected network interface is of the virtual computing instance or of another virtual computing instance connected to the isolated network. The unconnected network interface assigned an IP address encoding information then retrieved and decoded by an external application that would otherwise be unable to communicate with the VM via any network. Therefore, examiner traverses all the argument presented by applicants and sustains the previous rejection to reject all the claims.
Furthermore, as it is Applicant's right to continue to claim as broadly as possible their invention, it is also the Examiner's right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. By the rejection above, the applicant must submit amendments to the claims in order to distinguish over the prior art use in the rejection that discloses different features of Applicant's claimed invention.
It is the Examiner's position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Publication 2010/0281181) hereafter Johnson, in view of Hartman et al. (US Publication 2015/0089504) hereafter Hartman.
As per claim 1, Hartman discloses a computer-implemented method for a virtual computing instance connected to an isolated network to communicate information to a different network than the isolated network, comprising: encoding the information in of a network address value (paragraphs abstract, 0011, 0041: encoding of IP/MAC address); wherein the virtual computing instance is connected to the isolated network by a first network interface: and configuring an unconnected network interface with the network address value that includes the information encoded therein as part of communicating the information to the different network, wherein the unconnected network interface is not connected to any network including the isolated network, wherein the unconnected network interface is of the virtual computing instance or of another virtual computing instance connected to the isolated network (paragraphs 0013-14, 0038-39, 0045, 0050). Although, Johnson discloses isolation and modifying machine identity in the distributed system, he fails to disclose encoding the information in one or more portions of a network address value. 
However, in the same field of endeavor, Hartman elaborately discloses the claimed limitation of encoding the information in one or more portions of a network address value (paragraphs 0088-89, 0090-92: encoded address).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hartmans’ teaching with Johnson. One would be motivated to increase the efficiency and provide secure communication for different networks.
As per claim 2, Johnson discloses the method wherein the virtual computing instance is one of a plurality of virtual machines (VMs) in a packaged virtual machine application (paragraphs 0011, 0032-33). 
As per claim 3, Johnson discloses the method wherein the information encoded in the one or more portions of the network address value includes information relating to a state of the packaged virtual machine application (paragraphs 0032-33, 0038-39, 0050). 
As per claim 4, Johnson discloses the method wherein the information relating to the state of the packaged virtual machine application is encoded based, at least in part, on when the information relating to the state of the packaged virtual machine application is determined (paragraphs 0041-43, 0045). 
As per claim 5, Johnson discloses the method further comprising: gathering information from one or more virtual computing instances connected to the isolated connected to isolated network, wherein the information relating to the state of the packaged virtual machine application includes at least one of the gathered information and information derived from the gathered information (paragraphs 0038-39, 0041-45, 0050). 
As per claim 6, Johnson discloses the method wherein the information encoded in the one or more portions of the network address value further includes at least one of an identifier (ID) of the packaged virtual machine application and a creation year of the packaged virtual machine application (0011-13, 0038-39, 0041-43).
As per claim 8, Johnson discloses the method wherein the network address value that the unconnected network interface is configured with is retrieved by invoking a public application programming interface (API) (paragraph 0011-14, 0038-39). 
As per claim 9, Johnson discloses the method wherein the one or more actions include at least one of alerting a user and remediating an issue with one or more virtual computing instances connected to the isolated network (paragraphs 0013-14, 0038-39, 0045, 0050). 
Claim 10 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 11-15 are listed all the same elements of claims 2-6 respectively. Therefore, the supporting rationales of the rejection to claims 2-6 apply equally as well to claims 11-15, respectively.
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if the limitation is incorporated into the independent claim with any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455